Case: 18-60097      Document: 00514786158         Page: 1    Date Filed: 01/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 18-60097                            FILED
                                  Summary Calendar                    January 8, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
KEITH LA-DALE PORTER,

                                                 Plaintiff-Appellant

v.

TROY PETERSON, Sheriff; EVAN HUBBARD, Warden; JUSTIN RICHARDS;
HARRISON COUNTY, MISSISSIPPI,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:16-CV-430


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Keith La-Dale Porter, Mississippi prisoner # N7247,
appeals the summary judgment dismissal of his 42 U.S.C. § 1983 civil rights
action. The magistrate judge, presiding by consent, determined that Porter
had failed to exhaust his administrative remedies before pursuing § 1983 relief
by not completing the administrative grievance process of the Harrison County



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60097     Document: 00514786158     Page: 2   Date Filed: 01/08/2019


                                  No. 18-60097

Adult Detention Center (HCADC).         Reviewing the judgment de novo, we
conclude that the appeal is frivolous. See McFaul v. Valenzuela, 684 F.3d 564,
571 (5th Cir. 2012).
      Summary judgment is proper “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” FED. R. CIV. P. 56(a). To that end, federal law forbids
prisoners from bringing a § 1983 suit with respect to prison conditions “until
such administrative remedies as are available are exhausted.” 42 U.S.C. §
1997e(a); see Woodford v. Ngo, 548 U.S. 81, 85 (2006). Under this court’s “strict
approach” to exhaustion, “[d]istrict courts have no discretion to excuse a
prisoner’s failure to properly exhaust the prison grievance process before filing
their [§ 1983] complaint . . . and the case must be dismissed if available
administrative remedies were not exhausted.” Gonzalez v. Seal, 702 F.3d 785,
788 (5th Cir. 2012); Days v. Johnson, 322 F.3d 863, 866 (5th Cir. 2003),
overruled on other grounds as recognized in Johnson v. Ford, 261 F. App’x 752,
755-57 (5th Cir. 2008). To exhaust, a prisoner must pursue the grievance
process “to conclusion.” Wright v. Hollingsworth, 260 F.3d 357, 358 (5th Cir.
2001).
      The unrebutted summary judgment evidence establishes that the
HCADC has a three-step administrative grievance process and that Porter, by
his own concession, did not file a third-step grievance in relation to the matter
forming the basis of his § 1983 complaint. Consequently, dismissal of his
§ 1983 action for failure to exhaust was mandatory. See Woodford, 548 U.S. at
85; Gonzalez, 702 F.3d at 788. We do not consider Porter’s contentions that
the exhaustion requirement was effectively satisfied by Warden Hubbard’s
involvement with Porter’s first-step grievance, or, alternatively, that
exhaustion is not required in this case because it is raised for the first time on



                                        2
    Case: 18-60097       Document: 00514786158   Page: 3   Date Filed: 01/08/2019


                                  No. 18-60097

appeal and, in any event, are wholly conclusional. See Macklin v. City of New
Orleans, 293 F.3d 237, 241 (5th Cir. 2002); James v. McCaw Cellular
Commc’ns, Inc., 988 F.2d 583, 585 (5th Cir. 1993).
      On this evidence, there can be no genuine factual dispute that Porter
failed to exhaust his administrative remedies or that, because dismissal of his
§ 1983 action was thus mandatory, the defendants are entitled to judgment as
a matter of law. See FED. R. CIV. P. 56(a); Woodford, 548 U.S. at 85; Gonzalez,
702 F.3d at 788. As Porter’s appeal is without arguable merit, it is dismissed
as frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR.
R. 42.2.
      The dismissal of this appeal as frivolous counts as a strike against Porter
under 28 U.S.C. § 1915(g). See Coleman v. Tollefson, 135 S. Ct. 1759, 1761-64
(2015); Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996). Porter is
warned that if he accumulates three strikes, he will not be able to proceed in
forma pauperis in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING
ISSUED.




                                        3